Title: To James Madison from George Davis, 1 February 1808
From: Davis, George
To: Madison, James



(No: 1.)(Duplicate.)
Sir,
Tripoli 1. February 1808.

My last respects, under date of the 29th. December, contained, among other enclosures, a convention concluded in favor of Ahmet Caramanli, whereby, the Reigning Bashaw engages to allow him a pension of $3000 per annum, on condition that he shall reside in the Regency of Morocco.  The original was forwarded by the way of Malta, a duplicate by that of Tunis, a triplicate via Leghorn and a quadruplicate accompanies this.  I have not yet received an answer from Ahmet Caramanli, but do not suppose him weak enough to raise any objections to the liberal terms offered.  They have been obtained with much difficulty, and, in the impoverished state of His Excellency’s revenue, are more favorable than could have been expected.
The freight of the vessel which transported the family of the Ex-Bashaw to Syracuse, has not yet been settled, in consequence of the owner’s claiming payment for twenty eight demurrage days more than ought to be placed to the account of the United States.  In the whole of this transaction the English Consul, of whom the vessel was chartered, has been guided neither by the principles of probity or justice.
The Bashaw has officially informed me of the proposed marriage of his second son, Prince Hamet, which will take place in the Spring.  A regalo upon such occasions is usual from all nations; but to what amount or how far this custom is to be observed by us I am in doubt.  I shall write to the Consul General on this subject.
The rumor of a war between Algiers and the United States seems to be confirmed by Capt. Sheffield’s declaration which was received about three weeks since.  I have made it known to our Agents at Malta, Sicily &c. &c.  With profound consideration & respect I have the honor to be, Sir, Your Mo. Obt. servt.

George Davis

